                   8:20-mj-00196-SMB Doc # 1 Filed: 04/21/20 Page 1 of 5 - Page ID # 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     DistrictDistrict
                                                __________    of Nebraska
                                                                      of __________

                  United States of America                         )
                             v.                                    )
              TANNER J. LEICHLEITER
                                                                   )      Case No. 8:20MJ196
            NORA GILDA GUEVARA TIRANA                              )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 19, 2020,              in the county of                 Burt         in the
                       District of           Nebraska          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. 1201(a)(1) & 2                       Kidnapping and Aiding and Abetting




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                         Anthony Peterson, S.A. FBI
                                                                                               Printed name and title

□   6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

✔ Sworn to before me E\WHOHSKRQHRURWKHUUHOLDEOH
□ HOHFWURQLFPHDQV.


Date:     4-21-20
                                                                                                 Judge’s signature

City and state:                         Omaha, Nebraska                          SUSAN M. BAZIS, U.S. Magistrate Judge
                                                                                               Printed name and title
        8:20-mj-00196-SMB Doc # 1 Filed: 04/21/20 Page 2 of 5 - Page ID # 2



AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

DISTRICT OF NEBRASKA                       )
                                            )    ss.        Affidavit of SA Anthony Peterson
COUNTY OF DOUGLAS                          )

       I, Anthony Peterson, having been first duly sworn, do hereby depose and state as follows:

                                          INTRODUCTION

       1.      I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI), and have

been so employed for approximately ten (10) years. I am currently assigned to the FBI Omaha

Division, Violent Crimes Against Children Task Force, where I am responsible for investigating

violations of various criminal statutes, including those pertaining to violent criminal offenses in

violation of Title 18 of the United States Code. I have been the Case Agent and have assisted in

violent crime investigations, which have resulted in search warrants, arrests, and the seizure of

forfeiture and assets. Prior to joining the FBI, for five years, I served as a police officer for the

Omaha Police Department, in Omaha, Nebraska. While employed as a Police Officer, I

primarily worked uniform patrol with duties that included responding to emergency calls, taking

reports and making probable cause arrest.

       2.      I have received relevant training in kidnapping investigations from the FBI

Academy in Quantico, Virginia. I have also acquired knowledge and information about the

means and methods of kidnapping investigations, to include informal training, from other law

enforcement officers and investigators.

                                 PURPOSE OF THIS AFFIDAVIT

       3.      This affidavit is submitted in support of a criminal complaint and arrest warrant

for Tanner J. LEICHLEITER, a male, born 1990, and Nora Gilda GUEVARA TIRANA, a


                                                   1
        8:20-mj-00196-SMB Doc # 1 Filed: 04/21/20 Page 3 of 5 - Page ID # 3



female, born 1978, for violations of Title 18, United States Code, Section 1201(a)(1) and Section

2. Since this affidavit is being submitted for the limited purpose of securing an arrest warrant

for LEICHLEITER and GUEVARA TIRANA, I have not set forth each and every fact known to

me regarding this investigation. The statements contained in this affidavit are based in part on

the investigation that I have conducted and information provided to me by other law enforcement

officers verbally, and through written reports.

                               OVERVIEW OF INVESTIGATION

       4.      SA Peterson has learned the following information from State, Local and Federal

partners in Nebraska and Kansas. Tanner LEICHLEITER is married to Nora Gilda GUEVARA

TIRANA, the grandmother of Victim 1, seven years of age, and Victim 2, four years of age.

There was no legal or verbal agreement allowing LEICHLEITER to have custody of either

victim. Karan De La GARZA-GUEVARA is the birth mother and legal guardian of both Victim

1 and Victim 2.

       5.      On April 19, 2020, at approximately noon, Karan De La GARZA-GUEVARA

returned to 707 North 13th Street, Tekamah, Nebraska from visiting family in Grand Island,

Nebraska. While De La GARZA-GUEVARA was visiting family, Victim 1 and Victim 2 were

in the care of Nora Gilda GUEVARA TIRANA, mother of De La GARZA-GUEVARA. Upon

her return to Tekamah, De La GARZA-GUEVARA had a verbal altercation with GUEVARA

TIRANA and LEICHLEITER. De La GARZA-GUEVARA believed the verbal altercation was

because she did not show LEICHLEITER “respect” and because of this LEICHLEITER and

GUEVARA TIRANA did not think she was a “good mother.” As the argument escalated,

GUEVARA TIRANA took and destroyed De La GARZA-GUEVARA’s digital devices: a cell


                                                  2
       8:20-mj-00196-SMB Doc # 1 Filed: 04/21/20 Page 4 of 5 - Page ID # 4



phone, a smart watch and a computer. LEICHLEITER physically assaulted the children’s

mother and the children. GUEVARA TIRANA then physically forced the children’s mother into

a back bedroom of the residence in Tekamah. De La GARZA-GUEVARA stated that she was

held in the bedroom both physically by GUEVARA TIRANA and by threat of violence as

GUEVARA TIRANA was holding the hammer she used to destroy De La GARZA-

GUEVARA’s digital devices. GUEVARA TIRANA told the children’s mother that

LEICHLEITER was taking the children and told De La GARZA-GUEVARA she would have to

kill her (GUEVARA TIRANA) if the children’s mother wanted to get out of the room or prevent

LEICHLEITER from taking the children. De La GARZA-GUEVARA could still hear Victim 1,

Victim 2 and LEICHLEITER in the residence until approximately 9:30 pm on April 19, 2020.

At approximately 5:00 am on April 20, 2020, the children’s mother was able to free herself after

GUEVARA TIRANA fell asleep. De La GARZA-GUEVARA was not able to locate her

children or LEICHLEITER in the residence. De La GARZA-GUEVARA drove herself to a gas

station where she called police and reported the kidnapping.

       6.     At 10:58 am local time, LEICHLEITER was located by Sedgwick County

Sheriff’s Deputies at approximately 6800 South Ridge Road, Haysville, Kansas. LEICHLEITER

was driving his White 2009 Ford Expedition, Nebraska plate 31F325. Both Victim 1 and Victim

2 were located inside the vehicle. Also located in the vehicle were a number of loaded firearms.

LEICHLEITER, Victim 1 and Victim 2 were last seen by De La GARZA-GUEVARA on April

19, 2020, in Tekamah, Nebraska and at no time did De La GARZA-GUEVARA give

LEICHLEITER permission to take custody of her children or remove them from Nebraska.

       7.     Based upon the above facts and circumstances, I believe sufficient probable cause


                                                3
       8:20-mj-00196-SMB Doc # 1 Filed: 04/21/20 Page 5 of 5 - Page ID # 5



exists to authorize a criminal complaint and arrest warrant for Tanner J. LEICHLEITER and

Nora Gilda GUEVARA TIRANA, regarding the violation kidnapping, in violation of Title 18,

United States Code, 1201(a)(1) and Section 2, aiding and abetting.



                                            ___________________________
                                            ANTHONY PETERSON
                                            Special Agent
                                            Federal Bureau of Investigation



                                                                                 21
                                            Subscribed and sworn before me this ____
                                            day of April, 2020.


                                            _________________________________
                                            SUSAN M. BAZIS
                                            United States Magistrate Judge
                                            District of Nebraska




                                               4
